Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,540,293. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-12 of U.S. Patent No. 10,540,293 (hereinafter, “Patent”), contains every element of claims 1-20 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier 

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  




U.S. Patent No. 10,540,293
Instant Applicant
1. A method of operating a translation lookaside buffer (TLB) arrangement for a processor supporting virtual addressing, wherein multiple translation engines are used to perform translations on request of one of a plurality of dedicated processor units, the method comprising: maintaining by a cache unit a dependency matrix for the multiple translation engines to track for each processing unit if an engine of the multiple translation engines is assigned to each processing unit for a table walk; blocking by the cache unit a processing unit from allocating an engine from the multiple translation engines to a translation request when that engine is already assigned to a processing unit in the dependency matrix; updating the dependency matrix upon receiving one of: an indication of the engine being assigned the processing unit; and receiving a restart signal from the processing unit indicating that the engine is not busy
1. A method of operating a translation lookaside buffer (TLB) arrangement for a processor supporting virtual addressing, wherein multiple translation engines are used to perform translations on request of one of a plurality of dedicated processor units, the method comprising: maintaining by a cache unit a dependency matrix for the multiple translation engines to track for each processing unit if an engine is assigned to each processing unit for a table walk; and blocking by the cache unit a processing unit from allocating an engine to a translation request when the engine is already assigned to a processing unit in the dependency matrix.

  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 13, “an engine” recited in claims 1-13 should be “an engine of the multiple translation engines”.
Regarding claims 3-5, it is unclear whether the TLB recited in claims 3-5 is referring to TLB1 or TLB2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, 13, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PODAIMA et al. (US Pub. 2016/0350234).
Regarding independent claims 1 and 13, PODAIMA discloses a method for operating a translation lookaside buffer (TLB) arrangement for a processor supporting virtual addressing, wherein multiple translation engines are used to perform translations on request of one of a plurality of dedicated processor units, the method comprising: 
maintaining by a cache unit a dependency matrix for the multiple translation engines to track for each processing unit if an engine is assigned to each processing unit for a table walk; and blocking by the cache unit a processing unit from allocating an engine to a translation request when the engine is already assigned to a processing unit in the dependency matrix (Fig.1 & 2 and [0062] & [0063]: two or more TTWs 212a-n can operate concurrently.  Each TTW 212a-n can perform the necessary translation cache lookups, and memory accesses (translation table walks) to translate an address for translation request 236 received.  Each TTW 212a-n can issue cache fill requests and forward translation results 238/240 to secondary scheduler 220.  Secondary scheduler 220 can arbitrate and forward translation results 238/240, as necessary, to the appropriate destination.  Referring back to FIG. 2, pre-filtering block 224 will now be explained in further detail.  Secondary scheduler 220 is configured to perform pre-filtering so that redundancy involved in the process of translating of multiple translation requests 236 in parallel is minimized From the above discussions it is seen that the process of translating of multiple translation requests 236 (i.e., missing address translation requests) includes memory accesses (e.g., to system memory 206) for translation table walks, translation cache lookups, allocation of resources such as TTWs 212a-n to process translation requests 236, etc.).
Regarding claims 2 and 14, PODAIMA teaches wherein blocking comprises sending a signal to the processing unit indicating that the engine is not to be allocated (Fig.1 & 2 and [0062] & [0063]).
Regarding claims 7 and 16, PODAIMA teaches wherein blocking is performed on a pipeline cycle before the assignment of the multiple translation engine occurs (Fig.1 & 2 and [0062] & [0063]).
Regarding claim 10 and 19, PODAIMA teaches wherein the cache unit is an instruction or data cache unit (Fig.1 & 2 and [0062] & [0063]).

Allowable Subject Matter
Claims 3-6, 8, 9, 11, 12, 15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135